Citation Nr: 1816238	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-23 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously remanded by the Board in September 2016.  The case has been returned to the Board for review.
 
The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (b) (2012).  38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis - Tinnitus

The Veteran contends that he currently has tinnitus, and that the tinnitus had its onset during his active service.  Specifically, the Veteran reported that he was exposed to automatic gun fire and howitzers during his active service.  See Correspondence received February 2017.  In addition, the Veteran reported that his tinnitus began 30 to 40 years ago.  See, November 2016 VA examination.   

Tinnitus is readily observable by laypersons and medical expertise is not required to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Veteran is competent to describe his tinnitus symptomatology in service and after service, and such subjective complaints have been documented by the medical evidence of record, to include the November 2016 VA examination report.  As a result, the Board finds that the Veteran has a current disability of tinnitus which was initially demonstrated in service.

Although the Veteran is competent to report tinnitus symptoms, he is not competent to attribute such symptoms to any particular cause.  Such is a complex medical matter that does not lend itself to lay opinion.  The Veteran has not been shown to have the medical training necessary to opine as to the cause of his tinnitus.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F. 3d 1331, 1377 (Fed. Cir. 2007).  

The Veteran has not indicated that he sought treatment for tinnitus during service, and the Veteran's service treatment records are absent for any reference to tinnitus.  Nevertheless, the Veteran has asserted that he has experienced tinnitus since active service.  In this regard, the Board again notes that the Veteran is deemed competent to report the presence of tinnitus as such is subject to lay observation.  Tinnitus, as an organic disease of the nervous system, may be service connected where it is shown to be chronic and continuous since active service or where it manifests to a compensable degree within one year of service.  See 38 C.F.R. §§ 3.303(b), 3.309(a).  As discussed above, the Veteran has asserted that he has experienced tinnitus since active service.  Although there is evidence of record against his credibility in this regard, the Board finds that, with resolution of doubt in the Veteran's favor, his assertions are credible and competent, and service connection is warranted for tinnitus.  

Specifically, the Veteran did not report tinnitus during active service or at the time of separation.  The first recorded instance of the Veteran reporting tinnitus in the record is his claim for compensation, which was received in July 2010, approximately 38 years after his separation from active service.  See VA Form 21-4138, Statement in Support of Claim, received July 2010.  However, the absence of contemporaneous evidence in support of his competent assertions does not equate to contradiction of the Veteran's assertions that he has experienced symptoms continuously since active service.

In this case, the Board finds that, with resolution of doubt in the Veteran's favor, service connection is warranted for tinnitus.  The Board finds that the evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset in active service.  The service treatment records do not document that the Veteran complained of tinnitus during active service; however, the Veteran is considered competent and credible to identify the presence of tinnitus since his period of active service.  See Charles, 16 Vet. App. at 370.  

In consideration of all of the evidence of record, the Board finds that the evidence is in relative equipoise as to whether the Veteran's tinnitus had its onset in active service and will resolve the benefit of the doubt in favor of the Veteran.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  Service connection for tinnitus is granted.


ORDER

Entitlement to service connection for tinnitus is granted.



REMAND

The Veteran asserts that he has current hearing loss disability that is causally related to his in-service exposure to noise, including large and small gunfire, grenade explosions and howitzers without hearing protection.  See, VA Form 21-4138, Statement in Support of Claim, received July 2010.  The Veteran's DD Form 214 reflects that his military occupational specialty was military policeman, that his decorations included as a rifle expert, and that he served in Vietnam from March 1970 through January 1971. Such service is consistent with exposure to acoustic trauma in service.  Additionally, the Veteran contends that his hearing loss began during his active service.  Id.  

The December 2010 VA examination report reflects that the Veteran has current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2017).  In addition, as noted above, the Veteran has presented competent and credible evidence of in-service injury of acoustic trauma, and asserts his hearing loss began in service.  Therefore, the issue remaining for consideration is whether there is a causal relationship between the current disability and the in-service injury.  See 38 C.F.R. § 3.303 (2017).     

The Veteran was provided a VA audiological examination in December 2010.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The VA examiner noted the Veteran's complaints of bilateral hearing loss and tinnitus.  The VA examiner further noted that the Veteran's service treatment records reflect normal hearing on enlistment and his separation examination shows all "0" thresholds entered into the audiogram section.  The examiner performed audiological testing and did not provide an opinion as to whether the Veteran's bilateral hearing loss is related to his active service because the examiner did "not necessarily trust the exit physical audiogram which has all '0' thresholds when entrance physical thresholds were not that good."  As such, the VA examiner stated that it cannot be determined without speculation whether the Veteran's hearing loss began during service.

Since the December 2010 VA examiner did not provide an opinion as to whether the Veteran's bilateral hearing loss is related to his active service, the Board remanded the Veteran's claim in September 2016 for a new VA examination.

The Veteran was provided a second VA examination in November 2016.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  Upon examination, the VA examiner noted the Veteran's bilateral hearing loss and opined that it is not at least as likely as not that his bilateral hearing loss is caused by or related to his active service.  As rationale, the examiner stated that the Veteran's hearing thresholds at time of entrance and separation were within normal limits and that "a noise induced hearing loss will not progress once it is stopped."

The VA examiner presented a clarification of the November 2016 VA examination opinion in May 2017.  The VA examiner again stated that the Veteran's entrance and separation examinations were within normal limits.  In addition, the VA examiner stated that the record does not contain complaints of hearing loss until 2010 and thus, a nexus has not been established.    

The Veteran was provided an addendum opinion in May 2017.  The VA examiner reviewed the record and stated that the Veteran's combat experience has been conceded.  The VA examiner further stated that there is clear and convincing evidence that the Veteran does not have hearing loss due to any combat experience during service as there was no permanent positive threshold shifts during service and no reports of hearing loss during service.  

Thus, the VA examiners' negative nexus opinions were based on the Veteran's normal hearing upon testing both at entrance and separation, and the Veteran's denial of hearing loss both at entrance and separation.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).  The absence of in-service evidence of a hearing disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89   (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Here, the VA examiner's only rationale for opining that the Veteran's bilateral hearing loss is less likely than not related to the Veteran's active service is that the Veteran's hearing was normal at the time of entrance to and separation from active service, and that the Veteran denied hearing loss both on entrance and at separation.  There is no indication that the VA examiner considered the Veteran's statements regarding his history of in-service noise exposure.  Furthermore, there is also no indication that the VA examiner considered the possibility of delayed-onset bilateral hearing loss.  Therefore, the examiner's opinions are inadequate, and a remand is warranted to obtain an adequate addendum VA opinion as to the etiology of the Veteran's bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board observes that a report of enlistment medical examination dated September 1969 reflects the following audiometric results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5

15
LEFT
15
5
-5

5


The Veteran's February 1972 separation examination reflects the following audiometric results:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0

Thus, the Veteran's separation examination reflects an improvement in the Veteran's hearing during his active service.  Additionally, the December 2010 VA examiner did not provide a nexus opinion because the examiner did "not necessarily trust the exit physical audiogram which has all '0' thresholds when entrance physical thresholds were not that good."  See December 2010 VA examination.  On remand, the VA examiner should address the significance, if any, of the improved hearing demonstrated on examination for separation from service and the December 2010 VA examiner's statement that the Veteran's exit examination is "not necessarily trust[worthy]".    

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the November 2016 VA examiner, or an appropriately qualified examiner if the November 2016 VA examiner is unavailable, to provide an addendum opinion regarding the nature and likely etiology of the Veteran's bilateral hearing loss.  Provide a copy of this remand and the claims file to the examiner for review.  If the examiner determines that another in-person examination of the Veteran is required to provide the below-requested information, then such examination should be scheduled.  The examiner must address the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss is caused by or otherwise etiologically related to the Veteran's active service, to include in-service exposure to combat-related noise, including large and small gunfire, grenade explosions and howitzers.  The examiner should assume that these assertions are true, and that the Veteran did in fact suffer from acoustic trauma during his active service.  

The examiner must note that, under applicable law, the absence of in-service evidence of a hearing loss disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The examiner should discuss the significance, if any, of the hearing improvement shown between the Veteran's September 1969 entrance examination and his February 1972 separation medical examination.  The examiner should also discuss the significance, if any, of the December 2010 VA examiner's statement that the Veteran's exit examination is "not necessarily trust[worthy]."  

A complete rationale should be provided for the opinions given.  

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection for bilateral hearing loss may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  The appropriate period should be allowed for response before the appeal is returned to the Board.     

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


